Citation Nr: 1003666	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-07 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
prostatitis prior to November 17, 2008, and in excess of 20 
percent thereafter.

2.  Entitlement to a compensable rating for bilateral high 
frequency hearing loss prior to November 17, 2008, and in 
excess of 10 percent thereafter.

3.  Entitlement to service connection for a compression 
fracture of the L1 vertebra.

4.  Entitlement to service connection for a right shoulder 
condition.

5.  Entitlement to service connection for Meniere's disease 
of the right ear.

6.  Entitlement to service connection for right and left 
Achilles' tendon condition.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1973 to 
August 1982, with additional two years unverified active 
service and service with the Army Reserves from August 1982 
to November 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO in Montgomery, Alabama, which granted a rating in excess 
of 10 percent for prostatitis, denied a compensable rating 
for bilateral hearing loss, and denied service connection for 
a compression fracture of the L1 vertebra, a right shoulder 
condition and Meniere's disease of the right ear.  

During the pendency of the appeal, increased evaluations from 
10 percent to 20 percent for prostatitis and a compensable 
rating for bilateral hearing loss were granted by rating 
decision dated in December 2008.  

The appellant testified before the undersigned at an August 
2009 hearing at the RO.  A transcript has been associated 
with the file.

The appellant brought several claims, including the above, in 
September 2004.  A 10 percent rating for prostatitis was 
granted and the remaining claims were denied in the January 
2005 rating decision on appeal.  The appellant initiated 
appeal on the all the issues in his April 2005 Notice of 
Disagreement.  The RO issued a January 2006 Statement of the 
Case as to all the issues.  The appellant submitted a VA Form 
9 in March 2006, in which the appellant stated specifically 
that he wished to appeal only the hearing loss, compression 
fracture, right shoulder, Meniere's disease and right and 
left Achilles' tendon condition claims.  After expiration of 
the time limit to file a Substantive Appeal, the appellant 
submitted a September 2006 statement in which he listed the 
issues he wished to appeal as including the prostatitis 
rating and not the Achilles' tendon claims.  The RO then 
issued a December 2008 rating decision and Supplemental 
Statement of the Case addressing the prostatitis claim.  The 
RO also included the prostatitis claim in the Form 8 
Certification of the Appeal to the Board.  The RO may waive 
timeliness of Substantive Appeals and confer jurisdiction on 
the Board.  See Young v. Shinseki, 22 Vet. App. 461, 468 
(2009).  The Board concludes that the RO has done so as to 
the prostatitis claim and that the claim is before the Board.  
Additionally, while the September 2006 statement did not list 
the right and left Achilles' tendon claim, the appellant did 
not state that he wished to withdraw the claim.  See 
38 C.F.R. § 20.204(b) (2009) (withdrawal requirements include 
a statement that the appeal is withdrawn).  Thus, the Board 
retains jurisdiction over the bilateral Achilles' tendon 
claim as well.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant filed his present claims in September 2004.  He 
retired from the Army Reserves in December 2004.  Review of 
the record shows a limited number of June 1991 service 
treatment records from his Reserve service.  The claims file 
does not reveal any requests from the RO for the appellant's 
Reserve service treatment records.  Given that the Reserves 
conduct regular physical examinations of all members, the 
Board is not persuaded that all relevant medical records in 
Federal possession have been obtained.  Therefore, those 
records must be obtained for the file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The appellant reported low back pain during annual training 
in June 1991.  A variety of medical evaluations were 
performed.  He was initially diagnosed with a compression 
fracture of L1, then anterior wedging of L1, then facet 
syndrome with old Scheuermann's disease, with wedging in the 
thoracic and upper lumbar vertebrae with Schmorl's nodes.  
The exact diagnosis is unclear.  The appellant testified that 
he injured his back during active service in 1982 that led to 
this condition.  A June 1991 treatment note also states that 
the appellant had been thrown from a horse the prior year.  
Some medical records relying on the appellant's reported 
history indicate a possible relationship to the 1982 injury.  
The appellant has not been provided a VA medical examination 
in connection with this claim.  The Board concludes that an 
examination is warranted pursuant to VA's duty to assist.  
See McLendon, supra.  

The appellant's service treatment records show that he had 
treatment for repeated right and left ear complaints during 
active service.  He has testified that he had bleeding from 
the right ear during service.  A February 1981 treatment note 
indicates that the right ear tympanic membrane showed an area 
of metameres.  The appellant currently claims the right ear 
Meniere's disease as a result of these complaints.  The 
appellant has been provided VA audiological examinations in 
2004 and 2008, but neither has addressed the question of 
whether the Meniere's disease is related to his inservice 
complaints.  The Board concludes that an examination is 
warranted pursuant to VA's duty to assist.  See McLendon, 
supra.  

The appellant also contends that he has a disability of the 
right and left Achilles' tendon.  In July 1981, the appellant 
was diagnosed in service as having "short Achilles tendons 
bilaterally."  The record is not clear as to what 
disability, if any, the appellant currently has of the 
Achilles' tendons.  The Board remands to determine whether 
the appellant has a disability of the Achilles' tendons and 
whether any such disability is related to service.  See 
McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's service 
treatment records from the U.S. Army 
Reserve, or other applicable agency, for 
all treatment from 1982 to retirement in 
December 2004.  All efforts to obtain 
federal records should be fully 
documented, including, if appropriate, any 
response that the custodian of records 
found no pertinent records.

2.  After obtaining the above evidence, to 
the extent available, schedule the 
appellant for VA examinations to determine 
(1) the diagnosis of any low back 
disorders or Achilles' tendons disorders 
which may be present, and (2) whether any 
such back or Achilles' tendon disorder is 
as likely as not etiologically related to 
the inservice complaints noted above.  

The appellant should also be scheduled for 
a VA ear examination to determine whether 
the appellant's Meniere's disease of the 
right ear is related to service.  

The entire claims folder and a copy of 
this REMAND must be made available to the 
physician.  All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.  The examiners 
should elicit a complete history from the 
veteran.

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The examiners should provide a complete 
rationale for any opinion provided.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


